Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: —DRIVING ASSISTANCE SYSTEM AND PROGRAM WITH ICON INDICATING SWITCH BETWEEN ASSISTANCE AND NON-ASSISTANCE SECTIONS —.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“a planned travel route acquirer to acquire a planned travel route for a vehicle” recited in claim(s) 1, 5.
“a driving assistance section acquirer to acquire a driving assistance section on the planned travel route” recited in claim(s) 1, 5.
“a guide controller to present at least one icon indicating a point of switching between the driving assistance section and a non-assistance section on the planned travel route” recited in claim(s) 1, 2, 5.
For the purposes of examination, the examiner will take a planned travel route acquirer, a driving assistance section acquirer, and a guide controller as parts of a program implemented by a processor using instructions stored in a memory, based on FIG. 1, FIG. 3, and the following excerpt(s):
¶[0025]: “The navigation system 10 includes the controller 20 and a recording medium 30. The controller 20 includes, for example, a CPU, a RAM, and/or a ROM. The navigation system 10 is able to cause the controller 20 to execute programs stored in the recording medium 30 and/or the ROM. The programs to be executed by the controller 20 include a driving assistance program 21.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Step 1 (MPEP § 2106.03)
Step 1 of the 2019 PEG analyzes the claims to determine whether the claims fall into one of the four statutory categories of a method, a machine, an item of manufacture, or a material.
Claims 1-4 are directed to a driving assistance system, i.e. a machine.
Claim 5 is directed to A driving assistance program, i.e. non-statutory subject matter.
Claim 5 recites a program. The broadest reasonable interpretation of a program  is a product that does not have a physical or tangible form, such as a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations – (MPEP § 2106.03.I).
Thus, claims 1-4 fall into at least one of the four statutory categories while claim 5 is directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimodaira et al. (English Translation of JP 2018100867 A), henceforth known as Shimodaira.

Regarding claim 1, Shimodaira discloses:
A driving assistance system comprising: 
(Shimodaira, FIG. 2;
page 8-9: “FIG. 2 shows a schematic configuration of the vehicle display system 2. As shown in FIG. 2, the vehicle display system 2 includes a communication unit 21, a storage unit 22, a sensor unit 23, an input unit 24, a control unit 25, and an output unit 26. The communication unit 21, the storage unit 22, the sensor unit 23, the input unit 24, the control unit 25, and the output unit 26 are connected to each other via a bus line.
The communication unit 21 performs data communication with the mobile terminal 3 based on the control of the control unit 25. Moreover, the communication part 21 transmits the signal for controlling a vehicle to a vehicle, or receives the signal regarding the state of a vehicle from a vehicle.”
Where FIG. 2 illustrates vehicle display system 2 that transmits signals for controlling the vehicle (A driving assistance system))

a planned travel route acquirer to acquire a planned travel route for a vehicle; 
(Shimodaira, FIG. 2; FIG. 3; page 11 regarding FIG. 3;
page 8: “As shown in FIG. 2, the vehicle display system 2includes a communication unit 21, a storage unit 22, a sensor unit23, an input unit 24, a control unit 25, and an output unit 26. The communication unit 21, the storage unit 22, the sensor unit 23, the input unit 24, the control unit 25, and the output unit 26 are connected to each other via a bus line”;
page 10: “The control unit 25 includes a CPU that executes a program and controls the entire vehicle display system 2. For example, the control unit 25 searches for a route to the destination input by the input unit 24 and sets a route for automatic driving or route guidance. In addition, when the vehicle 1 is traveling in the automatic driving section, the control unit 25 automatically drives the vehicle 1 for traveling along the set route based on the output signal of the sensor unit 23, the map data 20, and the like”;
Where the control unit 25, implemented by a CPU executing a program (a planned travel route acquirer), searches for a route to a destination for vehicle 1 (to acquire a planned travel route for a vehicle))

a driving assistance section acquirer to acquire a driving assistance section on the planned travel route; and 
(Shimodaira, FIG. 2; FIG. 3; page 11 regarding FIG. 3; page 8: control unit 25; page 10: CPU; 
page 3: “The display device includes a search unit, a display unit, and a control unit. A search part searches for the path/route which guides a mobile body to the destination. The display unit displays the route searched by the search unit. The control unit can distinguish between an automatic operation section that is a section on a route in which the mobile body is controlled by automatic operation and a manual operation section that is a section on a path in which the mobile body is controlled by manual operation... the display device can allow the user to appropriately recognize the behavior of the moving body in the automatic driving section”;
Where the control unit 25, implemented by a CPU executing a program (a driving assistance section acquirer), determines a route for the vehicle and distinguishes between a manual operation section and an automatic operation section, i.e. an automatic driving section on the route (to acquire a driving assistance section on the planned travel route))

a guide controller to present at least one icon indicating a point of switching between the driving assistance section and a non-assistance section on the planned travel route.
(Shimodaira, FIG. 2; FIG. 3; page 11 regarding FIG. 3; page 8: control unit 25; page 10: CPU; 
page 2: “...The vehicle display system 2 causes an automatic operation interval and a manual operation interval to be displayed so that the operations can be differentiated, the automatic operation interval being an interval of a route where a vehicle 1 is controlled by an automatic operation and the manual operation interval being an interval of a route where the vehicle 1 is controlled by a manual operation”;
page 12: “...the icon 36C is a point where the waypoint starts automatic driving... the icon 36E indicates that the stopover point is a point where the automatic driving ends... Further, the control unit 25 displays, on the icons 36C to 36E corresponding to the waypoints included in the automatic driving section”;
Where the control unit 25, implemented by a CPU executing a program (a guide controller), after determining the automatic operation sections along the route, displays icons 36C and 36E (to present at least one icon), each indicating a switch between the automatic driving mode and the manual driving mode on the route (indicating a point of switching between the driving assistance section and a non-assistance section on the planned travel route)).


Regarding claim 2, Shimodaira discloses the driving assistance system according to claim 1. Shimodaira further discloses:
wherein when presenting an entirety of the planned travel route, the guide controller presents the at least one icon indicating the point of switching between the driving assistance section and the non-assistance section on the planned travel route.
(Shimodaira, FIG. 2; FIG. 3; page 11 regarding FIG. 3; page 8: control unit 25; page 10: CPU; 
page 11: “...In the first display example shown in FIG. 3, the control unit 25 displays the route profile screen 18 relating to the route to the destination (here “XX park”) on the left screen of the first display 27”;
page 12: “...the icon 36C is a point where the waypoint starts automatic driving... the icon 36E indicates that the stopover point is a point where the automatic driving ends... Further, the control unit 25 displays, on the icons 36C to 36E corresponding to the waypoints included in the automatic driving section”;
Where  when displaying route profile screen 18, i.e. the entire route (wherein when presenting an entirety of the planned travel route), the control unit 25, implemented by a CPU executing a program (the guide controller) displays icons 36C and 36E (presents the at least one icon), each indicating a switch between the automatic driving mode and the manual driving mode on the route (indicating the point of switching between the driving assistance section and the non-assistance section on the planned travel route)).


Regarding claim 3, Shimodaira discloses the driving assistance system according to claim 1. Shimodaira further discloses:
wherein the at least one icon includes a first icon and a second icon, 
(Shimodaira, FIG. 3; 
page 12: “...the icon 36C is a point where the waypoint starts automatic driving... the icon 36E indicates that the stopover point is a point where the automatic driving ends... Further, the control unit 25 displays, on the icons 36C to 36E corresponding to the waypoints included in the automatic driving section”;
Where the control unit 25 displays icons 36C and 36E (wherein the at least one icon includes a first icon and a second icon))

the first icon indicates a point of switching from the non-assistance section to the driving assistance section on the planned travel route, the first icon indicating that the point of switching is a starting point of the driving assistance section, and 
(Shimodaira, FIG. 2; FIG. 3;
page 2: “...The vehicle display system 2 causes an automatic operation interval and a manual operation interval to be displayed so that the operations can be differentiated, the automatic operation interval being an interval of a route where a vehicle 1 is controlled by an automatic operation and the manual operation interval being an interval of a route where the vehicle 1 is controlled by a manual operation”;
page 12: “...the icon 36C is a point where the waypoint starts automatic driving... the icon 36E indicates that the stopover point is a point where the automatic driving ends... Further, the control unit 25 displays, on the icons 36C to 36E corresponding to the waypoints included in the automatic driving section”;
Where the control unit 25 displays icon 36C (the first icon), indicating a switch from the manual driving mode to the automatic driving mode on the route (indicates a point of switching from the non-assistance section to the driving assistance section on the planned travel route), where icon 36C indicates the point where automatic driving starts (the first icon indicating that the point of switching is a starting point of the driving assistance section))

the second icon indicates a point of switching from the driving assistance section to the non-assistance section on the planned travel route, the second icon indicating that the point of switching is an end point of the driving assistance section.
(Shimodaira, FIG. 2; FIG. 3;
page 2: “...The vehicle display system 2 causes an automatic operation interval and a manual operation interval to be displayed so that the operations can be differentiated, the automatic operation interval being an interval of a route where a vehicle 1 is controlled by an automatic operation and the manual operation interval being an interval of a route where the vehicle 1 is controlled by a manual operation”;
page 12: “...the icon 36C is a point where the waypoint starts automatic driving... the icon 36E indicates that the stopover point is a point where the automatic driving ends... Further, the control unit 25 displays, on the icons 36C to 36E corresponding to the waypoints included in the automatic driving section”;
Where the control unit 25 displays icon 36E (the second icon), indicating a switch from the automatic driving mode to the manual driving mode on the route (indicates a point of switching from the driving assistance section to the non-assistance section on the planned travel route), where icon 36E indicates the point where automatic driving ends (the second icon indicating that the point of switching is an end point of the driving assistance section)).


Regarding claim 4, Shimodaira discloses the driving assistance system according to claim 2. Shimodaira further discloses:
wherein the at least one icon includes a first icon and a second icon, 
(Shimodaira, FIG. 3; 
page 12: “...the icon 36C is a point where the waypoint starts automatic driving... the icon 36E indicates that the stopover point is a point where the automatic driving ends... Further, the control unit 25 displays, on the icons 36C to 36E corresponding to the waypoints included in the automatic driving section”;
Where the control unit 25 displays icons 36C and 36E (wherein the at least one icon includes a first icon and a second icon))

the first icon indicates a point of switching from the non-assistance section to the driving assistance section on the planned travel route, the first icon indicating that the point of switching is a starting point of the driving assistance section, and 
(Shimodaira, FIG. 2; FIG. 3;
page 2: “...The vehicle display system 2 causes an automatic operation interval and a manual operation interval to be displayed so that the operations can be differentiated, the automatic operation interval being an interval of a route where a vehicle 1 is controlled by an automatic operation and the manual operation interval being an interval of a route where the vehicle 1 is controlled by a manual operation”;
page 12: “...the icon 36C is a point where the waypoint starts automatic driving... the icon 36E indicates that the stopover point is a point where the automatic driving ends... Further, the control unit 25 displays, on the icons 36C to 36E corresponding to the waypoints included in the automatic driving section”;
Where the control unit 25 displays icon 36C (the first icon), indicating a switch from the manual driving mode to the automatic driving mode on the route (indicates a point of switching from the non-assistance section to the driving assistance section on the planned travel route), where icon 36C indicates the point where automatic driving starts (the first icon indicating that the point of switching is a starting point of the driving assistance section))

the second icon indicates a point of switching from the driving assistance section to the non-assistance section on the planned travel route, the second icon indicating that the point of switching is an end point of the driving assistance section.
(Shimodaira, FIG. 2; FIG. 3;
page 2: “...The vehicle display system 2 causes an automatic operation interval and a manual operation interval to be displayed so that the operations can be differentiated, the automatic operation interval being an interval of a route where a vehicle 1 is controlled by an automatic operation and the manual operation interval being an interval of a route where the vehicle 1 is controlled by a manual operation”;
page 12: “...the icon 36C is a point where the waypoint starts automatic driving... the icon 36E indicates that the stopover point is a point where the automatic driving ends... Further, the control unit 25 displays, on the icons 36C to 36E corresponding to the waypoints included in the automatic driving section”;
Where the control unit 25 displays icon 36E (the second icon), indicating a switch from the automatic driving mode to the manual driving mode on the route (indicates a point of switching from the driving assistance section to the non-assistance section on the planned travel route), where icon 36E indicates the point where automatic driving ends (the second icon indicating that the point of switching is an end point of the driving assistance section)).


Regarding claim 5, the claim limitations recite a driving assistance program having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 5, Shimodaira further discloses:
A driving assistance program for causing a computer to function as: 
(Shimodaira, FIG. 2;
page 8-9: “FIG. 2 shows a schematic configuration of the vehicle display system 2. As shown in FIG. 2, the vehicle display system 2 includes a communication unit 21, a storage unit 22, a sensor unit 23, an input unit 24, a control unit 25, and an output unit 26. The communication unit 21, the storage unit 22, the sensor unit 23, the input unit 24, the control unit 25, and the output unit 26 are connected to each other via a bus line.
The communication unit 21 performs data communication with the mobile terminal 3 based on the control of the control unit 25. Moreover, the communication part 21 transmits the signal for controlling a vehicle to a vehicle, or receives the signal regarding the state of a vehicle from a vehicle. 
The storage unit 22 stores a program executed by the control unit 25 and information necessary for the control unit 25 to execute a predetermined process”;
page 11: “...The control unit 25 includes a CPU that executes a program and controls the entire vehicle display system 2... The control unit 25 is an example of a “search unit”, “control unit” in the present invention, and a computer that executes the program in the present invention. The CPU or the like that functions as the control unit 25 may be attached to any of the first display 27 to the third display 28 or may be an ECU (Electric Control Unit) of the vehicle 1.”;
Where FIG. 2 illustrates vehicle display system 2 that transmits signals for controlling the vehicle, i.e. a driving assistance system, that includes control unit 25, implemented by a CPU executing a program to cause a computer to perform the described functions (A driving assistance program for causing a computer to function as)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagy et al. (US 20170370740 A1) discloses a navigation system including a controller configured to calculate a plurality of travel routes from a determined starting point to a defined destination point. The controller determines which portions of each travel route will utilized automated driving operation and which portions will utilized manual driving operation. The controller automatically selects a route from the plurality of travel routes that most closely matches the defined automatic-manual driving preference ratio and outputs the selected route on the display. See FIG. 2B.
Sato et al. (US 20160305787 A1) discloses a route searching system configured to: when a recommended route from a departure point to a destination including an automated driving section where automated driving control of a vehicle is performed is searched for, acquire a plurality of candidate routes as candidates for the recommended route (S4); for each candidate route, specify an interruption section where the automated driving control is interrupted in the automated driving section in the candidate route (S8, S9); based on the interruption section, for each candidate route, acquire interruption information indicating that the automated driving control is interrupted in the automated driving section in the candidate route (S10); and, based on the interruption information, select the recommended route from the candidate routes (S12). See FIG. 5.
Mimura et al. (US 20170315551 A1) discloses a vehicle control system that includes: an automated drive control unit that performs automated driving where at least one of speed control and steering control of a vehicle is performed automatically, the automated drive control unit executing handover where an automated drive mode is switched to a manual driving mode; a calculating unit that calculates an occurrence frequency of the handover or an occurrence probability of the handover on a traveling route that the vehicle will travel; and a presentation unit that presents the occurrence frequency of the handover or the occurrence probability of the handover that has been calculated, to an occupant of the vehicle. See FIG. 15.
Bhalla et al. (US 20190204827 A1) discloses a system comprising at least one processor and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including to obtain sensor data of a vehicle operating in an autonomous mode, determine a confidence level for continued operation of the vehicle in the autonomous mode based on the obtained sensor data, and selectively trigger a handoff protocol based on the confidence level determined. Movement of the vehicle is autonomously controlled in the autonomous mode. The handoff protocol comprises providing information to at least one input/output (I/O) device inside the vehicle as an alert of an upcoming transition from operating the vehicle in the autonomous mode to a manual mode. See FIG. 4B: (500) and FIG. 6B: (533). 
Uetani et al. (US 20190232976 A1) discloses an assisting apparatus that assists in mode switching for switching a drive mode of a vehicle between a manual drive mode and an automatic drive mode. The assisting apparatus includes an obtaining unit and a calculation unit. The obtaining unit obtains surrounding data representing a surrounding situation of the vehicle. The calculation unit calculates a recommended mode switching position at which the mode switching is recommended based on the obtained surrounding data. See FIGs. 5A-B, 6A-B: (200).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         	
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668